DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 04/25/2018 and 04/04/2019. It is noted, however, that applicant has not filed a certified copy of the 2018-084255 and 2019-072030 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/25/2019 and 02/22/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings received on 04/25/2019 are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Iragashi (U.S. PG. Pub. No. 2016/0086725 A1) in view of Fujiyama (U.S. PG. Pub. No. 2009/0071454 A1).
With respect to claim 1, Iragashi teaches a coil component 1 (FIGs. 1-7) comprising: 
a first core 20 having a mounting surface (bottom surface) and a coil placing surface (top surface) positioned opposite to the mounting surface; 
a lower coil 3 placed on the coil placing surface such that a coil axis (vertical axis) of the lower coil extends substantially perpendicular to the coil placing surface, the lower coil having one end (back end) drawn to a first area (back right area) of the mounting surface and other end (front end) drawn to a second area (front right area) of the mounting surface; 
an upper coil 40 substantially coaxially stacked on the lower coil, the upper coil having one end (back end) drawn to a third area (back left area) of the mounting surface and other end (front end) drawn to a fourth area (front left area) of the mounting surface; and 
a second core 12 disposed through inner diameter areas of the lower and upper coils,
wherein a number of turns of one of the lower and upper coils is larger by less than one turn than other one of the lower and upper coils (para. [0033], [0042], [0044], 0048], and [0052]). Iragashi does not expressly teach a diameter of the second core is larger at a first section 
Fujiyama teaches a coil component (FIG. 11), 
wherein a diameter of the second core is larger at a first section 113b surrounded by the other one of the lower and upper coils (coil on first section) than at a second section 123b surrounded by the one of the lower and upper coils (coil on second section) (para. [0082]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the first and second sections as taught by Fujiyama to the coil component of Iragashi to reduce size and or to provide the required magnetic saturation characteristics (para. [0013]).
 With respect to claim 2, Iragashi in view of Fujiyama teaches the coil component as claimed in claim 1, 
wherein the first and second areas are arranged in a first direction (front to back direction) substantially perpendicular to the coil axis, 
wherein the third and fourth areas are arranged in the first direction, wherein the first and third areas are arranged in a second direction (left to right direction) substantially perpendicular to the coil axis and first direction, 
wherein the second and fourth areas are arranged in the second direction, and 
wherein a winding direction from the one end of the lower coil to the other end of the lower coil as viewed in a coil axis direction is the same as a winding direction from the one end of the upper coil to the other end of the upper coil as viewed in the coil axis direction (Iragashi, paras. [0037]-[0039]). 
With respect to claim 3, Iragashi in view of Fujiyama teaches the coil component as claimed in claim 1, wherein a number of turns of the lower coil is larger by less than one turn than a number of turns of the upper coil (Iragashi, para. [0033]). 
With respect to claim 4, Ogasawara teaches a coil component 1 (FIGs. 1-7) comprising: 
a magnetic core 12 having first and second sections (sections on which coils 30 and or are disposed) arranged in a first direction (vertical direction); 
a first coil 30 or 40 wound around the first section of the magnetic core; and 
a second coil (the other of coil 30 or 40) wound around the second section of the magnetic core, 
wherein numbers of turns of the first and second coils are different from each other (paras. [0033]-[0034]). Ogasawara does not expressly teach diameters of the first and second sections perpendicular to the first direction are different from each other, and 
Fujiyama teaches a coil component (FIG. 11), 
wherein diameters of the first and second sections 123b and 113b perpendicular to the first direction are different from each other (para. [0082]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the first and second sections as taught by Fujiyama to the coil component of Iragashi to reduce size and or to provide the required magnetic saturation characteristics (para. [0013]).
With respect to claim 5, Iragashi in view of Fujiyama teaches the coil component as claimed in claim 4, 
wherein the diameter of the first section is smaller than the diameter of the second section, and 
wherein the number of turn of the first coil is greater than the number of turns of the second coil (Fujiyama, para. [0082]). 
With respect to claim 6, Iragashi in view of Fujiyama teaches the coil component as claimed in claim 5, further comprising:

a first terminal electrode 33 or 44 connected to one end of the first coil; 
a second terminal electrode 35 or 45 connected to other end of the first coil; 
a third terminal electrode (the other of electrode 34 or 44) connected to one end of the second coil; and 
a fourth terminal electrode (the other of electrode 35 or 45) connected to other end of the second coil (Iragashi, paras. [0044]-[0045] and [0049]-[0050]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached to form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 






/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837